UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6863



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


GARY MICHAEL LUCAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph R. Goodwin, Chief
District Judge. (2:05-cr-00055-2)


Submitted:   July 31, 2008                 Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Michael Lucas, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gary Michael Lucas appeals the district court’s order

denying his motion for modification of sentence, 18 U.S.C.A.

§ 3582(c)(2) (West 2000 & Supp. 2008).   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.    United States v. Lucas, No.

2:05-cr-00055-2 (S.D.W. Va. Apr. 23, 2008).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                              - 2 -